United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
SYSTEMS COMMAND, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-856
Issued: February 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 6, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ August 2, 2005 merit decision concerning his entitlement to schedule
award compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a 36 percent permanent impairment of his right arm, a 22 percent permanent impairment of his
left arm, and a 9 percent permanent impairment of his left leg due to his accepted cervical,
thoracic and lumbar conditions and more than a 10 percent permanent impairment of his right
arm due to his accepted carpal tunnel condition.
FACTUAL HISTORY
On May 13, 1998 appellant, then a 49-year-old aircraft sheet metal mechanic, filed a
traumatic injury claim (file number 13-1162978) alleging that he sustained injury to his neck and

back while helping a coworker lift an elevator part.1 He later indicated that his condition was
due to the performance of his work duties over a period of time. The Office accepted an
employment-related permanent aggravation of appellant’s preexisting cervical, thoracic and
lumbar degenerative disc disease and paid appropriate compensation for periods of disability.
The findings of nerve conduction testing obtained in February 2000 by Dr. Timothy
Armstrong, an attending Board-certified neurologist, showed evidence of bilateral radial, ulnar
and median compression at the wrist. The median compression at the wrist was moderate and
the remaining compressions were mild. The findings of electromyogram (EMG) testing obtained
at the same time showed no evidence of cervical root injury in either arm. On September 8, 2000
appellant underwent discectomy and fusion surgery at C4-5, C5-6 and C6-7 which was
authorized by the Office.2
In July 2000, appellant filed an occupational disease claim (file number 13-2007596)
alleging that he sustained injury to his arms due to the repetitive duties of his job. The Office
accepted that he sustained bilateral carpal tunnel syndrome and de Quervain’s tendinitis of the
left wrist.3
Appellant received treatment for his various medical conditions and in early 2001 his
attending physicians indicated that he was capable of performing limited-duty work. In
December 2000, Dr. William Devor, an attending Board-certified neurologist, performed nerve
conduction studies on appellant’s upper extremities. The test results were normal and Dr. Devor
indicated that the continuing sensory symptoms in appellant’s hands were “most likely secondary
to a persisting cervical myelopathy.” The results of magnetic resonance imaging (MRI) scan
testing obtained in early 2001 showed degenerative disc disease at various levels of the cervical,
thoracic and lumbar spines with the most significant results at C6-7, T6-7 and L3-4.
In July 2001, the Office referred appellant for further evaluation to Dr. Thomas R.
Dorsey, a Board-certified orthopedic surgeon, and Dr. Bruce Lasker, a Board-certified
neurologist. On August 13, 2001 Dr. Dorsey concluded that appellant continued to have
residuals of his employment injuries but could work four hours per day with limitations. He
recommended that appellant undergo carpal tunnel surgery in both wrists. On August 14, 2001
Dr. Lasker suggested that appellant undergo EMG and nerve conduction testing to further
evaluate his neurological condition. He also recommended limited-duty work for four hours per
day.
In May 2002, Dr. Armstrong performed EMG and nerve conduction testing of the upper
extremities and determined that the results were normal. He indicated that, despite these results,

1

Appellant’s job involved assembling, modifying and repairing aircraft parts and required lifting up to 45 pounds
and working in awkward positions. He sustained right elbow and shoulder strains due to an October 7, 1992
employment injury and in 1993 and 1996 he underwent right shoulder surgery which included decompression and
resection procedures.
2

Appellant was terminated for cause from the employing establishment effective September 8, 2000.

3

The Office doubled the two case records together.

2

appellant had a chronic cervical myelopathy secondary to cord compression from degenerative
disease which caused involuntary leg jerking.
On September 16, 2002 Dr. Peter Low, an attending Board-certified orthopedic surgeon,
performed an evaluation of appellant’s medical condition. He provided an extensive description
of appellant’s findings on examination and diagnostic testing. Dr. Low included findings for
range of motion testing for both shoulders and wrists, manual muscle testing for both arms and
grip strength testing for both hands. He stated that strength testing showed that appellant had 5/5
strength in his left arm, 3/4 strength in his right biceps and triceps, 4/5 strength in the other
muscles of his right arm, 4/5 strength in his left leg and 5/5 strength in his right leg.4 Dr. Low
indicated that appellant had reached maximum medical improvement and had permanent
impairment but he did not provide any calculation of permanent impairment.
On December 24, 2002 Dr. Leonard A. Simpson, a Board-certified orthopedic surgeon
and district medical director, evaluated the findings of Dr. Low. He concluded that, under the
relevant standards of the American Medical Association, Guides to the Evaluation of Permanent
Impairment, appellant had a 42 percent permanent impairment of his right arm, a 22 percent
permanent impairment of his left arm and a 9 percent permanent impairment of his left leg.
Dr. Simpson discussed all of appellant’s accepted conditions and summarized the findings of
examination and diagnostic testing. He noted that the records indicated bilateral wrist pain
greater on the left which apparently was maximized in the left thumb. Dr. Simpson reported that
there was no limitation of wrist range of motion and no left upper extremity weakness and stated:
“This reviewer would recommend grading the left thumb complaints a maximal
Grade 3 as per the [g]rading [s]cheme (Table 16-10, [p]age 482, fifth edition of
the [A.M.A.,] Guides). This would be pain and/or altered sensation that may
interfere with activities, or a 60 percent grade of a maximal 5 percent (branches of
the radial nerve), equivalent to a 3 percent impairment of the upper left extremity.
Pain involving the right upper extremity was not as intense, and would be graded
a maximal Grade 4 or a 25 percent grade of a maximal 5 percent (branches of the
radial nerve), equivalent to a 1.25 or rounded off the 1 percent impairment for
right wrist pain. In addition, there was evidence of mild right carpal tunnel
syndrome, and this would be assessed a maximal Grade 4 or a 25 percent grade of
a maximal 39 percent for the median nerve, equivalent to a rounded-off 10
percent impairment involving the right upper extremity…. The records do
indicate decreased range of motion of the right shoulder compared to the left with
abduction of 95/170, equivalent to a four percent impairment. Forward flexion of
170/170 would be equivalent to a zero percent impairment. Internal rotation of
65/60 would be equivalent to a two percent impairment. External rotation of
75/80 would be equivalent to a zero percent impairment. Extension of 20/30
would be equivalent to an additional one percent impairment for a total of seven
percent impairment for loss of shoulder range of motion. Right shoulder loss of
strength of 3-4/5 would be assessed a 6 percent impairment for a loss of flexion
power, a 2 percent impairment for loss of extension power, a 3 percent
4

Dr. Low also and indicated that appellant had a positive Phalen’s test on the right.

3

impairment for loss of abduction power, a 2 percent impairment for loss of
adduction power, a 2 percent impairment for loss of internal rotations power, a 2
percent impairment for loss of external rotations power for a total of 17 percent
impairment for loss of shoulder strength. In addition, the records do indicate a
loss of grip strength on the left of approximately 43 percent, which would be
equivalent to a 20 percent impairment according to Table 16-34. The loss of grip
strength in the right major hand of greater than 61 percent would be assessed a 30
percent upper extremity impairment. One would utilize this larger value of 30
percent versus a 17 percent for loss of shoulder girdle strength in assessing the
right upper extremity due to weakness.
“The records do not indicate any right lower extremity weakness, but do indicate
4/5 weakness on the left compared to the right. One would utilize branches of L5
which is assessed a maximal 37 percent impairment as Table 15/18. A 4/5
weakness would be graded a maximal Grade 4 or a 25 percent motor deficit of
this 37 percent to arrive at a 9.25 or rounded off to 9 percent impairment for left
lower extremity weakness.”5
On January 6, 2004 appellant filed a schedule award claim for permanent impairment
related to his accepted employment injuries.
In February 2004, the Office requested that Dr. Simpson make two permanent
impairment evaluations, one for the impairment related to accepted cervical, thoracic and lumbar
injuries and one for the impairment related to appellant’s accepted bilateral carpal tunnel
syndrome.
On May 16, 2004 Dr. Simpson summarized the findings of his December 2002
impairment evaluation and stated, “In relationship to the bilateral carpal tunnel syndrome, these
records would indicate evidence of continued right carpal tunnel syndrome described as mild, but
no evidence of continued left carpal tunnel syndrome.” Dr. Simpson determined that, due to his
carpal tunnel condition, appellant had a 10 percent permanent impairment of his right arm and a
0 percent permanent impairment of his left arm. He indicated that on December 24, 2002 he had
found that appellant had a 42 percent impairment of his right arm and that the 42 percent
impairment included the 10 percent impairment attributable to his carpal tunnel condition.
Dr. Simpson stated that, if he separated the impairment of the right arm caused by the injuries
accepted in connection with appellant’s two claims, he would have a 10 percent impairment due
to his carpal tunnel condition and a 36 percent impairment due to his cervical, thoracic and
lumbar condition.6
In a May 28, 2004 decision, the Office granted appellant a schedule award (under case
number 13-200759, accepted for bilateral carpal tunnel syndrome) for a 10 percent impairment
5

Dr. Simpson then used the Combined Values Chart to combine the above-described impairments for each
extremity. A.M.A., Guides 604, Combined Values Chart.
6

Dr. Simpson noted that, under the Combined Values Chart, a 36 percent impairment combined with a 10 percent
impairment to equal a 42 percent impairment. A.M.A., Guides 604, Combined Values Chart.

4

of his right arm. In another May 28, 2004 decision, the Office granted appellant a schedule
award (under case number 13-1162978, accepted for aggravation of cervical, thoracic and
lumbar disc disease) for a 36 percent impairment of his right arm, a 22 percent impairment of his
left arm and a 9 percent impairment of his left leg.
By decision dated and finalized August 2, 2005, the Office hearing representative
affirmed the May 28, 2004 schedule awards.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act7 and its
implementing regulation8 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.9
The A.M.A., Guides evaluates the permanent impairment caused by carpal tunnel
syndrome by determining whether such a condition falls within one of three categories discussed
in section 16.5d of Chapter 16.10 Under the first category, if there are positive clinical findings
of median nerve dysfunction and an electrical conduction delay, the condition is rated under the
standards found earlier in Chapter 16 for evaluating sensory or motor deficits due to peripheral
nerve disorders. Under the second category, if there is normal sensibility (evaluated by twopoint discrimination and Semmes-Weinstein monofilament testing) and normal opposition
strength with abnormal sensory and/or motor latencies or abnormal EMG testing of the thenar
muscles, an impairment rating not to exceed five percent of the upper extremity may be justified.
Under the third category, if there is normal sensibility, opposition strength and nerve conduction
studies, there is no objective basis for an impairment rating.11
The A.M.A., Guides provides that the evaluation of grip strength under Tables 16-31
through 16-34 should only be included in the calculation of an upper extremity impairment if
such a deficit has not been considered adequately by other impairment rating methods for the
upper extremity. An example of an impairment that would not be adequately considered by

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404 (1999).

9

Id.

10

See A.M.A., Guides 495.

11

Id.

5

other rating methods would be loss of strength caused by a severe muscle tear that healed leaving
“a palpable muscle defect.”12
It is well established that proceedings under the Act are not adversarial in nature, and
while the claimant has the burden to establish entitlement to compensation, the Office shares
responsibility in the development of the evidence.13
ANALYSIS
In connection with a May 1998 claim, the Office accepted that appellant sustained an
employment-related permanent aggravation of his preexisting cervical, thoracic and lumbar
degenerative disc disease. In connection with a July 2000 claim, the Office accepted that
appellant sustained employment-related bilateral carpal tunnel syndrome. In two May 28, 2004
decisions, the Office granted appellant schedule awards for a 10 percent impairment of his right
arm due to his accepted carpal tunnel condition and for a 36 percent impairment of his right arm,
a 22 percent impairment of his left arm, and a 9 percent impairment of his left leg due to his
accepted cervical, thoracic and lumbar conditions.
The Office based its determination regarding schedule award entitlement on the
December 24, 2002 and May 14, 2004 reports of Dr. Simpson, a Board-certified orthopedic
surgeon who served as an Office district medical adviser. The Board finds, however, that
additional development of the medical evidence is necessary to properly evaluate the permanent
impairment of appellant’s extremities.
Dr. Simpson did not adequately explain how he derived his impairment rating due to
appellant’s carpal tunnel syndrome. It appears that he determined that appellant’s right carpal
tunnel condition fell within the first category discussed in section 16.5d of Chapter 16 of the
A.M.A., Guides, i.e., the category which provides that if there are positive clinical findings of
median nerve dysfunction and an electrical conduction delay, the condition is rated under the
standards found earlier in Chapter 16 for evaluating sensory or motor deficits due to peripheral
nerve disorders.14 He then applied the portion of Chapter 16 which deals with sensory and motor
deficits due to peripheral nerve injury and concluded that appellant had a 10 percent impairment
of the right arm due to peripheral sensory deficit.15 Although the findings of nerve conduction
testing obtained in February 2000 showed that the median nerve compression at the right wrist
was moderate and the median nerve compression at the left wrist was mild, the findings of nerve
conduction testing obtained in December 2000 and May 2002 showed normal results. It is not
12

A.M.A., Guides 508. If the rating physician determines that loss of strength should be rated separately in an
extremity that presents other impairments, “the impairment due to loss of strength could be combined with the other
impairments, only if based on unrelated etiologic or pathomechanical causes. Otherwise, the impairment ratings
based on objective anatomic findings take precedence.” (Emphasis in the original.) The A.M.A., Guides further
provides that decreased strength cannot be rated in the presence of decreased motion, painful conditions,
deformities, or absence of parts that prevent effective application of maximum force. Id.
13

Dorothy L. Sidwell, 36 ECAB 699, 707 (1985); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

14

See supra notes 10 and 11 and accompanying text.

15

A.M.A., Guides 482, 492, Tables 16-10, 16-15.

6

clear why Dr. Simpson apparently concluded that appellant had an electrical conduction delay in
the right median nerve and he did not discuss whether appellant still had clinical signs of carpal
tunnel on the right.16 Therefore, additional evaluation is necessary to determine which of the
three categories in Chapter 16 appellant falls under for determination of his impairment due to
carpal tunnel syndrome.
Additional clarification is also required for evaluation of any impairment rating which
might be due to appellant for muscle weakness in the upper extremities. Dr. Simpson concluded
that the impairment of appellant’s upper extremity weakness should be determined by his grip
strength deficits and granted him a 30 percent impairment rating on the right and a 20 percent
impairment on the left. However, grip strength ratings should only be included in the calculation
of an upper extremity impairment if such a deficit has not been considered adequately by other
impairment rating methods for the upper extremity.17 The record also contains the results of
manual muscle testing for the upper extremities and it has not been explained why it would be
more appropriate to use grip strength testing to evaluate appellant’s upper extremity weakness in
the present case.18
The Board further notes that the evaluation of appellant’s upper and lower extremity
impairments is complicated by the fact that Dr. Simpson made his first evaluation of these
impairments in December 2002 and then made a determination in May 2004 about which aspect
of the December 2002 impairment calculation related to the accepted cervical, thoracic, and
lumbar conditions and which aspect of the December 2002 impairment calculations related to the
accepted bilateral carpal tunnel condition. As noted above, the Office shares in the responsibility
for development of the medical evidence and the circumstances of the present case require
additional evaluation of the permanent impairment of appellant’s extremities. Therefore, the
case should be remanded to the Office for further development of this matter to be followed by
an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision regarding the permanent
impairment of appellant’s extremities and the case must be remanded to the Office for further
development.

16

Moreover, if it were found that appellant had a nerve conduction delay on the right, it is not clear why it would
not be found that he also had such a delay on the left as the February 2000 nerve conduction testing showed median
compression on both the right and the left.
17

See supra note 12 and accompanying text.

18

A.M.A., Guides 510, Tables 16-35. The Board further notes that, if it were found that appellant’s carpal tunnel
syndrome should be evaluated under the standards for evaluating peripheral nerve deficits, such an impairment
would not ordinarily be added to any impairment for loss of muscle strength. See id. at 526, Table 17-2. In order to
include both classes of impairments, a physician would have to explain why the nature of appellant’s particular
condition warranted including both peripheral nerve and loss of muscle strength impairment ratings. The Board
notes that Dr. Simpson appears to have properly evaluated the impairment of appellant’s right arm due to limited
shoulder motion and the impairment of his left leg due to peripheral injury associated with the L5 nerve. See id. at
424-25, 476-77, 479, Tables 15-15, 15-16 and 15-18, Figures 16-40, 16-43 and 16-46.

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
August 2, 2005 decision is set aside and the case remanded to the Office for further proceedings
consistent with this decision of the Board.
Issued: February 26, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

